UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                          Plaintiff,

             v.                                      15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________


                PLAINTIFFS’ NOTICE OF MOTION TO
    EXTEND DEADLINE FOR PLAINTIFF TO REPLY TO DEFENDANT’S
 OPPOSITION TO MOTION TO AMEND COMPLAINT AND TO ADJOURN THE
                   DATE FOR ORAL ARGUMENT


      Upon the accompanying Declaration of Brian L. Bromberg, dated May 10,

2019, Plaintiff move to extend Plaintiff’s deadline to reply to Defendants’ opposition

papers on Plaintiff’s Motion to Amend from today until June 7, 2019, and to adjourn

the oral-argument date of May 15, 2019 to June 12, 2019. Plaintiff is making this

motion because the undersigned has been given very short notice in which to vacate

his office because of the termination of the over-lease and, together with an entire

office floor of attorneys and support staff, the undersigned has been preoccupied

with finding new space.

      One defendant, Palisades Acquisition XVI, LLC, has consented. Counsel for

the other two defendants, Houslanger & Associates, PLLC, and

Todd Houslanger, is out of the country and has not responded to email.

                                          1
      Because the case law is quite well established regarding extensions, Plaintiff

asks that the Court forgo the requirement of a separate memorandum.

Dated: May 10, 2019


                                      /s/ Brian L. Bromberg
                                      Brian L. Bromberg
                                      Bromberg Law Office, P.C.
                                      Attorneys for Plaintiffs
                                      26 Broadway, 21st Floor
                                      New York, New York 10004
                                      (212) 248-7906
                                      brian@bromberglawoffice.com




                                         2
